DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring claimed in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality: spring claimed in claim 17 does not have a reference character.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follows, US 5505505.
Regarding claim 1, Follows teaches a window fastener including: 
a base (12) configured for connection to a window sash (col 4, lines 56-64);
a handle (14) carrying a latching tongue (unnumbered feature of 14 opposite 30; Fig 1), pivotally connected to the base to pivot (movement of 14 between Fig 1 and Fig 2; col 5, line 49 to  col 6, line 15), about an axis (58), between a latched position (Fig 1) and an unlatched position (Fig 2); and 
an interface (22) between the base and the handle (Figs 8, 3), 
wherein the interface causes the latching tongue to move axially, with respect to the axis, closer to the base when the handle pivots from the unlatched position to the latched position (col 7, lines 8-18; handle 14 is raised away from the base when opened therefore handle 14 will lower when moved to closed ); and 

Regarding claim 2, Follows teaches the window fastener of claim 1, wherein the base (12) includes an aperture (unnumbered feature; Fig 9) through which the handle is pivoted (movement between Fig 3 and Fig 4).
Regarding claim 3, Follows teaches the window fastener of claim 1, wherein the interface (22) includes a cam surface (upper face of 24; Fig 8).
Regarding claim 4, Follows teaches the window fastener of claim 3, wherein the cam surface (upper face of 24; Fig 8) is a surface of the base (Fig 8).
Regarding claim 5, Follows teaches the window fastener of claim 4, including a washer  (32) between the base (12) and the handle (14), wherein the washer is rotationally aligned with the handle (col 5, lines 6-10; 32 is part of 14 therefore rotates with 14), and has a surface (lower face of 26; Fig 4) complementary to the cam surface (upper face of 24; Fig 8) of the base such as to overlap with the base, in use, when the fastener is in a latched position (Fig 3).
Regarding claim 6, Follows teaches the window fastener of claim 5, wherein as the handle (14) pivots, the washer surface (lower face of 26; Fig 4) acts as a cam follower on the cam surface (upper face of 24; Fig 8; movement of 24 against 26 translates the rotary motion of the handle into axial motion along axis 58, either towards or away from the base 12).
Regarding claim 7; Follows teaches the window fastener of claim 5, wherein the complementary surface (lower face of 26; Fig 4) is substantially concentric (Fig 9) with the cam surface (upper face of 24; Fig 8).
Regarding claim 8, Follows teaches the window fastener of claim 7, wherein the washer (32) is integral with a wear surface (16) for the latching tongue (unnumbered feature of 14 
Regarding claim 9, Follows teaches the window fastener of claim 5, wherein the washer (32) comprises a wall (unnumbered feature comprising threads 26; Fig 9) configured to overlap the latching tongue (unnumbered feature of 14 opposite 30; Fig 1; the outer wall of 32 is a shared wall with the latching tongue mounting cavity and thus, partly covers and overlaps the latching tongue; Fig 3,4).
Regarding claim 10, Follows teaches the window fastener of claim 3, wherein the cam surface (upper face of 24; Fig 8) is substantially circular (Figs 8,9).
Regarding claim 11, Follows teaches the window fastener of claim 3, wherein the cam surface (upper face of 24; Fig 8) includes at least a closed bearing surface, a lifting surface and an open bearing surface (see Annotated excerpt Figs 1,2,8-Follows).  The bearing surface for the closed handle is 90 degrees from the open position with the lifting surface located between them.  

    PNG
    media_image1.png
    875
    946
    media_image1.png
    Greyscale
 
Annotated excerpts Figs 1,2,8-Follows
Regarding claim 12, Follows teaches the window fastener of claim 11, wherein the cam surface (upper face of 24; Fig 8) includes three sets (located on three threads ) of closed bearing surfaces, lifting surfaces and open bearing surfaces (see Annotated excerpt Figs 1,2,8-Follows).  Each closed bearing surface is offset 90 degrees from its respective open bearing surface with the lifting surface located between them. In the annotated figure, the Examiner attempted to 
Regarding claim 13, Follows teaches the window fastener of claim 1, further including a rear washer (38) positioned behind the cam surface of the base (Figs 5,3) and rotationally aligned with the handle (col 5, lines 11-25).
Regarding claim 14, Follows teaches the window fastener of claim 13, wherein a keyed boss (46) passing through the aperture (unnumbered feature; Fig 9) rotationally aligns the rear washer (38) with the handle (14; Fig 4; col 5, lines 11-25).
Regarding claim 15, Follows teaches the window fastener of claim 14, wherein a rear surface of the base (unnumbered feature of 12) includes cam surfaces (52), configured to interface with follower cam surfaces (50) of the rear washer (38; Fig 9).
Regarding claim 17, Follows teaches the window fastener of claim 1, including a spring (48) configured to bias the handle (14) to positively locate into at least the unlatched position (col 5, lines 26-48).
Regarding claim 18, Follows teaches the window fastener of claim 17, wherein the spring (48) is configured to bias the handle (14) to positively locate into the latched position and the unlatched position (col 5, lines 26-48).
Regarding claim 149 Follows teaches the window fastener of claim 1, wherein the interface (22) includes a thread (24; Fig 8).
Regarding claim 20, Follows teaches the window fastener of claim 1, wherein the base (12) comprises a base stop (unnumbered feature top surface of 28), and the handle (14) comprises a handle stop (unnumbered feature inside top surface of 32; Fig 4), the base stop and the handle stop being configured to resist the handle pivoting beyond the latched position (Fig .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Follows, US 5505505, as applied to claim 1 above, and further in view of Daley, GB 2102484.
Regarding claim 16, Follows teaches the window fastener of claim 1, with handle (14).
Follows does not teach wherein the handle further includes a venting tongue engageable, in use, with a window frame to keep the window ajar when the handle is in the venting position.
Daley teaches wherein the handle (1) further includes a venting tongue (7) engageable, in use, with a window frame to keep the window ajar when the handle is in the venting position (Abstract; page 1, lines 31-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Follows’ handle with the venting tongue of Daley.  Doing so would provide a secure means to partially open the window resulting in a more capable window fastener and higher customer product satisfaction.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muellerbader, DE 4125507 A1, teaches a locking mechanism for door or window with spring loaded stop to hold handle in locked or unlocked position.
Nutter, US 5634357 A, teaches an enclosure handle with rotatable handle movable along a rotation axis.
Leone, US 9416569 B1, teaches a latch assembly with rotatable handle movable along a rotation axis.  
Shin, KR 950006229 Y1, teaches a lock device for window with rotatable handle with latching tongue.
Ackel, DE 2659350 A1, teaches a removable operating catch for vehicle roof with rotatable handle movable along a rotation axis. 
Gibbons, WO 2008118028 A1, teaches a window fastener with rotatable handle with latching and venting tongues. 
Ridley, GB 2200944 A, teaches a fastener for a sash window or door with axially movable lock cylinder.
Karlsson, WO 9012941 A1, teaches pivots for windows, doors or the like with rotating handle and latching tongue.
Trevor-Jones, GB 2198178 A, teaches a fastener with rotatable handle with latching tongue and axially movable lock cylinder.
Jien, US 20060038414 A1, teaches a water gate locker with rotatable handle with latching tongue.
Parker, US 20160017634 A1, teaches a clutch and handle for lockable mechanism with multiple bearing surfaces.
Waschgler, US 20030200777 A1, teaches an operating device with camming surfaces cooperating with lock cylinder.
Bullock, US 6748776 B2, teaches a locking handle assembly for a door with rotatable handle and locking tongue.
Finkelstein, US 5887916 A, teaches a safety door latch for pressurized ovens with rotatable handle with latching and venting tongues. 
Burstow, US 0144655 A, teaches a fastener for meeting-rails of sashes with rotatable handle and latching tongue.
Scahrader, US 1575647 A, teaches a lock device for refrigerator doors with rotatable handle with latching tongue and 90 degree rotation between locked and unlocked. 
Oglesby, US 1750423 A, teaches a casement window latch with rotatable handle with latching tongue with two position strike for latching and venting.
KR 200444785 Y1 teaches a door lock or right and left combination with rotatable handle with latching tongue and multiple layer axial hinge.
GB 208864 A teaches improvement in fasteners for ventilators, doors and windows with biased positions separated 90 degrees.
Waitai, CA-2323397, teaches window fastener for latching sash with rotatable handle with latching tongue.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675